944 A.2d 24 (2008)
194 N.J. 261
In the Matter of The SYSTEMIC PROPORTIONALITY REVIEW PROJECT REPORT FOR THE 2004-2005 TERM.
Supreme Court of New Jersey.
February 29, 2008.
This matter having come before the Court on the December 15, 2005, filing of the Systemic Proportionality Review Project Report for the 2004-2005 Term by Special Master David S. Baime, P.J.A.D. (ret.),
And the death penalty having been eliminated as punishment in the State of New Jersey by P.L.2007, c. 204, effective December 17, 2007,
And good cause appearing;
IT IS ORDERED that the within matter is dismissed as moot.